Dear Ms. Henagan:
You requested an opinion from this office regarding the ability of school organizations to award scholarships.  Specifically, you asked may school activity funds, such as clubs or organizations, award scholarships to students or ex-students.
No state constitutional or statutory provision exists requiring the deposit and control of independently raised funds in the school general fund.  However, it is within the implied powers of the local school boards to enact local regulations requiring such deposit and control as a means of regulating the academic suitability of the intended purposes for expending the funds in school-related activity.  Shaw v. Caddo Parish School Board,347 So.2d 39 (La.App. 2nd Cir. 1977).  The implied powers are not contingent upon state statute and may not contradict state law. Additionally, the school board may not act beyond its authority or in an arbitrary, unreasonable or fraudulent manner.
The privately generated funds of school related organizations which have not been deposited into the school board's general fund may be used for the purpose of promoting education by granting scholarships based on agreed upon criteria.  No constitutional or statutory prohibition exists to prevent the use of such funds for such a public purpose.
Trusting this to be of sufficient information, I remain,
Sincerely,
                           RICHARD P. IEYOUB Attorney General
                           BY: MARTHA S. HESS Assistant Attorney General
RPI:MSH:JBJ:jv/2699m